DETAILED ACTION
1.	The Application filed on December 1, 2021 is acknowledged.
	Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

7.	Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2021/026630 A1 [hereinafter “Colja”]; or, in the alternative, under 35 U.C.S. 103 as being unpatentable over Colja in view of Chiapasco (US 2018/0245708 A1).  
Regarding claim 1, notes Figures 3A and 3B, Colja teaches a magnetic latching valve of a vehicle engine [note that the claim phrase “of a vehicle engine” appears to merely amount to a recitation of an intended use recitation or a purpose.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCCPA 1963)] comprising: a housing (14) having a first port (50) and a second port (54) in controlled fluid communication with one another [Figures 3A and 3B]; wherein the housing (14) encloses: a linearly translatable armature (58) seated within a solenoid (34) [see at least Figures 3A and 3B] and connected to a primary poppet valve (74) [Figures 3A and 3B]; wherein the armature (58) is movable between a fully open position and a closed position, respectively, after a pulse of voltage to the solenoid and is in an unpowered state thereafter [para. 0023-0028 and 0032]; a permanent magnet (62) fixedly seated within the housing in a position to magnetically latch the armature in the fully open position after one pulse of voltage to the solenoid moves the armature to the fully open position for primary flow from the first port to the second port [para. 0023-0032]; and a spring (88) seated against the primary poppet valve biases the primary poppet valve closed when the armature is in the closed position and has a pre-selected spring rate that mechanically relieves pressure by opening the primary poppet valve a distance less than the fully open position when the spring force is exceeded, thereby also allowing flow in the primary flow direction [clearly the shown from at least Figures 3A, 3B in view of at least para. 0028-0032; apparatus claims cover what a device is, not what a device does, and a claim containing recitations with respect to the manner in which claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art [e.g., see MPEP 2114_II], and the coil spring (88) necessarily includes a spring rate, that is necessary pre-selected and the coil spring (88) is necessarily capable of performing functions to mechanically relieve pressure at times including when pressure is applied at a port (54) at a level that is sufficient to exceed the spring rate while the plunger (58) is in the closed position].
As above discussion, Colja is understanding to teach each and every limitation of the magnetic latching valve of claim 1 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that the preamble claim phrase “of a vehicle engine” is actually germane to patentability of the magnetic latching valve of claim 1; which Colja fails to teaches magnetic latching valve is used for the vehicle engine.  Alternatively, it is also noted that Chiapasco teaches the analogous magnetically latching valve structure [Figures 1-4] which applied in the vehicle engine [para. 0021].
Since the prior art references are both from the same field of endeavor. The purpose disclosed by Chiapasco would have been recognized in the pertinent art of Colja invention.  
It nevertheless would have been obvious at the time the invention was made to a person having ordinary in the art to have modified the magnetic latching valve of Colja with the teachings of Chiapasco, if even necessary, to be configured for use by a vehicle engine, such as recovery of fuel vapor in a motor vehicle.
Regarding claim 2,  as discussed in claim 1, the modified Colja does not clearly teach the housing defines a plug or plug receptacle in electrical communication with the solenoid.  However, Colja teaches the solenoid is in electrical communication with the power source [see at least Figures 2-3B]; and Chiapasco teaches the analogous magnetically latching valve further includes a plug receptacle (3b) in electrical communication with the solenoid valve [Figures 1-4].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the magnetic latching valve of Colja with the teaching of Chiapasco, if even necessary, such that the housing defines a plug receptacle in electrical communication with the solenoid to provide particular structure at the housing of the magnetic latching valve of Colja that facilitates the electrical communication between the power source and the solenoid, including to assist with assembly of a system for a particular application so as to include the magnetic latching valve.
	Regarding claim 3, as discussed in claim 1, the modified Colja teaches the spring (88) is a coil spring.

8.	Claim 4 is rejected under 35 U.C.S. 103 as being unpatentable over Colja in view of Chiapasco (US 2018/0245708 A1), and further in view of Hiraishi (US 6,076,550).  
	As discussed in claim 1, the modified Colja fails to clearly teach wherein the spring is a conically shaped coil spring.
	Hiraishi teaches a valve in which a return spring is either formed as a cylindrical coil spring (19) [Figures 1-3] or a conical spring which beneficially provides quiet operation by reducing generation of an impact sound [col. 16, lines 6-30].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of modified Colja with the teachings of Hiraishi such that a conically shaped coil spring is provided therein because Hiraishi further teaches that a conical spring is merely an alternative to a cylindrical spring in an analogous context, while the conical spring beneficially provides the quiet operation through reducing generation of impact sound. Thus, it is also understood that such a modification, if even necessary, would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143 I_B).

9.	Claims 5-19 are rejected under 35 U.C.S. 103 as being unpatentable over Colja in view of Chiapasco (US 2018/0245708 A1), and further in view of Petri et al. (US 2022/0080257 A1).
	Regarding claim 5, as discussed in claim 1, the modified Colja fails to specifically teach a secondary poppet valve operatively closed by a secondary spring; wherein the secondary poppet valve is oriented and has a spring rate preselected to be overcome to open only the secondary poppet valve when a pressure differential is present relative to the first port and the second port that overcomes the force applied by the secondary spring.
	Petri teaches a valve configuration comprising a secondary valve (150) operatively closed by a secondary spring [see Figure 2] and has a spring rate preselected to be overcome to open only the secondary poppet valve when a pressure differential is present relative to the first port and the second port that overcomes the force applied by the secondary spring [para. 0029 and 0069].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the magnetic latching valve of the modified Colja with the teaching of Petri, if even necessary, such that the housing defines a secondary valve operatively closed by the secondary spring to provide particular structure of the magnetic latching valve of the modified Colja invention.
Regarding claims 6-8, as discussed in claims 1 and 5, see Figures 3-6 which illustrate structural configuration and the operation of the secondary valve.
Regarding claim 9, as discussed in claim 1 and 5, the modified Colja valve system further comprising a fuel tank (104) and a controller (140) which is in electrical communication with the magnetically latching valve.
Regarding claim 10, see discussion in claim 2.
	Regarding claim 11, as discussed in claims 1, 5 and 9, the controller includes an H-bridge control system would have been obvious to one having ordinary skill in the art at the time the invention was made, to have provided an H-bridge control system, as is well known in the art.
	Regarding claim 12, the hybrid engine would have been well-known in nowadays technology.
Regarding claims 13-19, see discussions in claims 1 and 5; further see at least Figures 2-6 [Petri].
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
July 15, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        July 16, 2022